Citation Nr: 9931504	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  94-24 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for scarring of the right femoral nerve.  

2.  Entitlement to a compensable disability rating for a scar 
with keloid due to biopsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1985 to November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The case returns to the Board following remands to the RO in 
October 1996 and December 1998.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Scarring of the right femoral cutaneous nerve is 
objectively manifested by decreased sensation in the 
distribution of the right femoral cutaneous nerve.  
Subjective complaints include numbness on the right thigh and 
dull to extreme pain depending on activity.  There is 
limitation of motion of the right hip due to pain, though the 
limitation of motion due to pain, as well as the chronic pain 
itself, has been considered orthopedic in nature.  There is 
no evidence of related muscle atrophy in the right leg, 
weakness, or reduced reflexes.

3.  There is minimal keloid formation associated with the 
scar biopsy.  There is no evidence of associated pain, 
tenderness, sensory changes, or limitation of function.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for scarring of the right femoral nerve have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.21, 4.124, Diagnostic Code 5826 (1999).  

2.  The criteria for a compensable disability rating for a 
scar with keloid from a biopsy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  3.102, 
4.1-4.7, 4.21, 4.118, Diagnostic Code 7804 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for increased 
ratings is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Factual Background

The RO established service connection for a stress fracture 
of the pelvis with limitation of motion of the right hip in 
August 1991.  In January 1993, the veteran underwent surgery 
on the right hip.  

In July 1993, the veteran submitted an informal claim for an 
increased rating.  VA outpatient medical records dated in 
June 1993 indicated the presence of hypoesthesia of the right 
lateral cutaneous nerve.  

The veteran underwent a VA examination in September 1993.  He 
complained of an area of numbness on the anterior right thigh 
and considerable pain with certain movements.  Examination 
revealed a nine-inch curvilinear scar on the right anterior 
hip.  There was a mild amount of keloid and was mildly tender 
to palpation.  Deep palpation over the femoral artery, nerve, 
and vein produced intense pain in the groin that radiated 
down the leg.  The veteran could not flex the hip beyond 5 
degrees, and he had pain on abduction to 10 degrees and 
adduction of 15 degrees.  The diagnosis included scarring of 
the right femoral nerve.  

In a January 1994 rating decision, the RO established service 
connection for scarring of the right femoral nerve with pain 
and numbness as secondary to the service-connected stress 
fracture and assigned a 10 percent disability rating.  The 
veteran timely appealed the decision concerning the assigned 
evaluation.  

In his February 1994 notice of disagreement, the veteran 
explained that the nerve was cut in order to reduce pain, 
which had not happened.  He now had more pain.  

The veteran testified at a personal hearing in July 1994.  He 
had dull pain in the right hip all the time.  The pain 
worsened with walking.  In addition, he had constant numbness 
on the outside of the right thigh from the hip to the knee.  
The numbness also worsened with walking or increased 
activity.  He was treated with painkillers and told to use a 
cane.  The veteran indicated that the range of motion of the 
right hip was getting more limited.  He was unable to 
participate in any sports.    

The veteran was afforded a VA orthopedic examination in 
November 1994.  He was being treated with anti-inflammatory 
medication and a cane for weight bearing.  On examination, 
the right hip was very painful.  He refused to flex the hip 
beyond 90 degrees due to pain.  Abduction was to 35 degrees.  
Extension was full.  There was no evidence of atrophy of the 
quadriceps, hamstring, or calf muscles of the right leg.  The 
impression was some type of cystic degeneration, possible 
secondary to stress fracture or benign tumor, status post 
surgery, with restricted range of motion and chronic pain.  
The examiner commented that there was no evidence of 
neurological injury.  He indicated that the chronic pain and 
restricted range of motion due to pain resulted from this 
destructive benign lesion.  

Pursuant to the Board's October 1996 remand, the veteran was 
afforded a VA general medical examination in March 1997.  
There was a large scar on the anterior surface of the groin 
going down into the upper part of the right thigh.  There was 
a very small amount of keloid at the most proximal part of 
the scar near the groin.  The veteran specifically indicated 
that the scar did not hurt.  The diagnosis included a scar 
with a small amount of keloid formation in the proximal inch 
and one-half of the scar, without pain or tenderness.  

Also in March 1997, the veteran was afforded a VA 
neurological examination.  Since the surgery, he had a numb 
patch in the distribution of the right femoral nerve, 
persistent pain in the right hip with major functional 
limitations.  He denied any true weakness of the right leg.  
Examination revealed mild give-way weakness solely due to 
pain in the right hip on the iliopsoas, but he was able to 
produce 5/5 strength with encouragement.  Reflexes were 2+ 
and symmetrical throughout.  There was a patch of decreased 
sensation on the right lateral thigh consistent with a right 
lateral femoral cutaneous nerve lesion.  The veteran was 
unable to perform the heel shin test on the right due to 
severe pain in the right hip.  Gait was antalgic and he 
favored the right leg.  Straight leg raising produced 
localized right hip pain.  Patrick's maneuver produced 
excruciating right hip pain on both internal and external 
rotation.  The impression included right neuralgia 
paresthetica.  The examiner indicated that there was evidence 
of injury to the right femoral cutaneous nerve on examination 
and electromyograph (EMG) and nerve conduction velocity 
studies.  There was no evidence of other femoral nerve 
involvement and no weakness associated with the nerve injury.  
Finally, the examiner stated that there was no evidence of 
scar, pain, or dysesthesia over the course of the scar where 
the biopsy was taken.  

In a November 1997 addendum to the VA neurological 
examination, the examiner clarified that there was a scar 
from the previous surgery.  However, there was no pain or 
dysesthesia over the course of the scar.  

In an April 1999 rating action, the RO granted service 
connection for a scar with keloid from a biopsy and assigned 
a noncompensable rating.  It continued the 10 percent 
disability evaluation for the scarring of the right femoral 
nerve.  

VA outpatient records dated in May 1997 showed that the 
veteran complained of extreme right hip pain with movements.  
Neurological examination was unremarkable.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Board observes that the RO initially granted service 
connection for only scarring of the right femoral nerve.  
Following the Board's remand, the RO granted service 
connection for a scar with keloid from a biopsy separate from 
the nerve scarring.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994) (veteran is entitled to separate disability 
ratings for different manifestations of the same disability 
when the symptomatology of one manifestation is not 
duplicative or overlapping of the symptomatology of the other 
manifestations).  The Board will consider each issue in the 
claim for an increased rating.  

Scarring of the Right Femoral Nerve

The scarring of the right femoral nerve is rated as 10 
percent disabling under 38 C.F.R. § 4.124, Diagnostic Code 
(Code) 8526, disability of the anterior crural, or femoral 
nerve.  Under Code 8526, disability ratings are assigned 
according to severity of paralysis of the nerve.  Complete 
paralysis of the femoral nerve, involving paralysis of the 
quadriceps extensor muscles, warrants a 40 percent 
evaluation.  Incomplete paralysis that is severe, moderate, 
or mild, is assigned a 30, 20, or 10 percent rating, 
respectively.  "Incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124, note.

Considering the evidence of record, the Board finds that no 
more than a 10 percent evaluation is warranted in this case.  
Diagnostic tests confirm injury to the right femoral 
cutaneous nerve.  Objectively, there is decreased sensation 
in the distribution of the right femoral cutaneous nerve.  
Subjectively, the veteran complains of numbness on the right 
thigh and dull to extreme pain depending on activity.  There 
is limitation of motion of the right hip due to pain.  
However, the November 1994 VA examiner indicated that the 
limitation of motion due to pain, as well as the chronic pain 
itself, was orthopedic in nature.  Specifically, there is no 
evidence of related muscle atrophy in the right leg, 
weakness, or reduced reflexes.  The Board emphasizes that the 
veteran is compensated separately for the orthopedic 
disability affecting the right hip.  As the symptoms from the 
scarring of the right femoral nerve appear to be primarily 
sensory, the Board finds that the disability picture does not 
more nearly approximate the criteria required for a rating 
greater than 10 percent.  38 C.F.R. § 4.7.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to a disability rating greater than 10 percent 
for scarring of the right femoral nerve.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124, Code 
8526.      

Scar with Keloid from Biopsy

The RO evaluates the scar with keloid from a biopsy as 
noncompensable (0 percent disabling) under 38 C.F.R. § 4.118, 
Code 7804.  Under Code 7804, a 10 percent rating is assigned 
if a scar is superficial, tender, and painful on objective 
demonstration.  See 38 C.F.R. § 4.31 (where the Schedule does 
not provide a 0 percent rating, a 0 percent shall be assigned 
if the requirements for a compensable rating are not met).

Under Code 7803, a 10 percent rating is awarded if the scar 
is superficial and poorly nourished, with repeated 
ulceration.  Finally, under Code 7805, other scars are 
evaluated based on limitation of function of part affected.  

Current examination of the scar shows minimal keloid 
formation.  However, there is no evidence of pain, 
tenderness, sensory changes, repeated ulcerations, or 
limitation of function of the right thigh associated with the 
scar.  Accordingly, the Board finds no basis for awarding a 
compensable disability rating under any of the potentially 
applicable diagnostic codes.  38 C.F.R. § 4.7.  Therefore, 
the Board finds that the preponderance of the evidence is 
against entitlement to a compensable disability rating for a 
scar with keloid formation from a biopsy.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Code 
7804.  

ORDER

Entitlement to a disability rating greater than 10 percent 
for scarring of the right femoral nerve is denied.  

Entitlement to a compensable disability rating for a scar 
with keloid from a biopsy is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

